Exhibit 10.18

Consulting Agreement

This Consulting Agreement (“Agreement”) is entered into effective as of
December 8, 2008 (the “Effective Date”) by and between Novatel Wireless, Inc., a
Delaware corporation (together with its affiliates, the “Company”) and Mr. John
Ross (“Consultant”). Company and Consultant may each be referred to herein as a
Party and collectively as the Parties. Exhibit A hereto is hereby incorporated
into, and made a part of, this Agreement.

1. Relationship. During the term of this Agreement, Consultant shall provide the
services to the Company as described on, and in accordance with, Exhibit A
hereto (the “Services”). Consultant represents and warrants to the Company that
(i) Consultant has all the qualifications, experience and ability to properly
perform the Services, and (ii) performing under this Agreement does not and will
not violate any agreement or understanding, whether written or oral, express or
implied, that Consultant has with any third party.

2. Fees. As consideration hereunder, the Company shall pay to Consultant the
amounts specified on Exhibit A hereto under the conditions specified therein.

3. Term and Termination. The term of this Agreement shall commence on the
Effective Date and extend until the 3 month anniversary thereof. Thereafter,
this Agreement shall automatically renew for successive 3 month terms unless
either party provides the other Party with at least 2 weeks’ prior written
notice of its election to terminate the Agreement. In the event of any
termination of this Agreement, Consultant shall be paid in accordance with
Exhibit A hereto all fees owed to Consultant through the effective date of such
termination.

4. No Authority to Bind Company; No Benefits. Consultant shall not have any
authority to enter into contracts or other understandings that bind or obligate
the Company. Consultant is not an employee of the Company by virtue of this
Agreement or otherwise, but is rather solely an independent contractor and
therefore will not be eligible for any Company employee benefits, equity
incentives, health insurance, bonuses or otherwise in his capacity as a
Consultant. To the extent Consultant otherwise would be eligible for any Company
employee benefits but for the express terms of this Agreement, Consultant hereby
declines to participate in such Company employee benefits.

5. Intellectual Property.

(a) Ownership of Deliverables. Consultant hereby acknowledges and agrees that
all work product that Consultant creates in connection with performing the
Services (the “Deliverables”), shall be owned exclusively by the Company and
shall be considered a work made for hire by the Consultant for the Company.
Consultant shall not assert any ownership or other claim in or to the
Deliverables (or any part thereof) whatsoever nor shall Consultant assist any
third party in such claim. The Company shall own exclusively all intellectual
property rights in the Deliverables, including without limitation, all patent,
copyright, trade secret, know-how, or authorship rights therein and Consultant
shall not have any equitable or legal interest in such rights whatsoever.
Consultant



--------------------------------------------------------------------------------

represents and warrants that, to the best of Consultant’s knowledge after due
inquiry, no part of the Deliverables shall contain, use, reproduce or require
any intellectual property rights of a third party or otherwise infringe such
party’s rights.

(b) Vesting of Certain Rights. Consultant hereby agrees to assign, and upon
creation of each Deliverable automatically assigns, to the Company, its
successors and assigns, ownership of all United States and international
copyrights in each and every Deliverable, insofar as any such Deliverable, by
operation of law, may not be considered work made for hire by the Consultant.

(c) Covenant not to Transfer. Consultant shall not, either directly or
indirectly, reproduce, transfer or otherwise use any of the Deliverables for
purposes other than this Agreement.

6. Other Provisions.

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of Consultant and an authorized representative of
the Company which writing specifically refers to this Section 6 and is manually
signed in ink by both Parties.

(b) Sole Agreement. This Agreement, including Exhibit A hereto, constitutes the
sole agreement of the Parties and supersedes all oral

negotiations and prior writings with respect to the subject matter hereof.

(c) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficiently communicated when delivered by
overnight delivery service, facsimile or email transmission, 24 hours following
deposit or transmission.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws. To the extent an
alternative body of law could be construed to apply to or govern this Agreement,
the Parties hereby disclaim it.

(e) Severability. If one or more provisions of this Agreement is held to be
unenforceable under applicable law, the Parties agree to renegotiate such
provision in good faith. In the event that the Parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded, and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(g) Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
San Diego County, California, in accordance with the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. The arbitrator shall apply California law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. Notwithstanding the foregoing, the Parties
may apply to any court of competent jurisdiction in San Diego, California for
preliminary or interim equitable relief, or to compel arbitration in accordance
with this paragraph, without breach of this arbitration provision.

 



--------------------------------------------------------------------------------

(h) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.

(i) Survival. The rights and obligations of the Parties under this Agreement
which by their nature are intended to continue beyond the termination or
expiration of this Agreement, shall survive the termination or expiration of
this Agreement.

(j) Limitation of Liability. NEITHER PARTY HERETO SHALL BE LIABLE FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES OF ANY KIND DUE TO ANY
CAUSE WHETHER IN CONTRACT OR TORT AND REGARDLESS OF WHETHER SUCH PARTY HAS BEEN
ADVISED OR IS AWARE OF SUCH DAMAGES.

(k) Attorneys’ Fees. If either Party commences an action or proceeding against
the other Party to enforce this Agreement, the prevailing Party in such action
or proceeding shall be entitled to recover from the other Party its reasonable
attorneys’ fees, costs and expenses incurred in connection therewith and in
connection with enforcing any judgment or order thereby obtained.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement shall be effective as of the date first
written above.

 

NOVATEL WIRELESS, INC. By:  

LOGO [g70624ex10_18pg4a.jpg]

Name:   Peter V. Leparulo Its:   Chief Executive Officer JOHN ROSS

LOGO [g70624ex10_18pg4b.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

In exchange for Consultant’s satisfactory performance of certain strategic
consulting services, the Company shall pay Consultant a fee of $15,000 per month
promptly after the Company receives and approves an applicable invoice
therefore. In the event that the Company asks Consultant to travel on behalf of
the Company in connection with this consulting engagement, then the Company
shall reimburse Consultant’s reasonable expenses incurred in connection
therewith.